Case 1:18-bk-12585   Doc 51-21 Filed 05/09/19 Entered 05/09/19 19:02:26                Desc
                              UST 21 Page 1 of 9




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com UST 21
                                     Cincinnati· -· Columbus· -· Dayton
Case 1:18-bk-12585
         In Re: SuzanneDoc
                       Bair 51-21 Filed 05/09/19 Entered 05/09/19 19:02:26             Desc
                                                                                        Suzanne Bair
                                 UST 21 Page 2 of 9
                                                                                                 2




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com UST 21
                                     Cincinnati· -· Columbus· -· Dayton
Case 1:18-bk-12585
         In Re: SuzanneDoc
                       Bair 51-21 Filed 05/09/19 Entered 05/09/19 19:02:26             Desc
                                                                                        Suzanne Bair
                                 UST 21 Page 3 of 9
                                                                                                 3




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com UST 21
                                     Cincinnati· -· Columbus· -· Dayton
Case 1:18-bk-12585
         In Re: SuzanneDoc
                       Bair 51-21 Filed 05/09/19 Entered 05/09/19 19:02:26             Desc
                                                                                        Suzanne Bair
                                 UST 21 Page 4 of 9
                                                                                                 4




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com UST 21
                                     Cincinnati· -· Columbus· -· Dayton
Case 1:18-bk-12585
         In Re: SuzanneDoc
                       Bair 51-21 Filed 05/09/19 Entered 05/09/19 19:02:26             Desc
                                                                                        Suzanne Bair
                                 UST 21 Page 5 of 9
                                                                                                 5




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com UST 21
                                     Cincinnati· -· Columbus· -· Dayton
Case 1:18-bk-12585
         In Re: SuzanneDoc
                       Bair 51-21 Filed 05/09/19 Entered 05/09/19 19:02:26             Desc
                                                                                        Suzanne Bair
                                 UST 21 Page 6 of 9
                                                                                                 96




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com UST 21
                                     Cincinnati· -· Columbus· -· Dayton
Case 1:18-bk-12585
         In Re: SuzanneDoc
                       Bair 51-21 Filed 05/09/19 Entered 05/09/19 19:02:26             Desc
                                                                                        Suzanne Bair
                                 UST 21 Page 7 of 9
                                                                                                 97




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com UST 21
                                     Cincinnati· -· Columbus· -· Dayton
Case 1:18-bk-12585
         In Re: SuzanneDoc
                       Bair 51-21 Filed 05/09/19 Entered 05/09/19 19:02:26             Desc
                                                                                        Suzanne Bair
                                 UST 21 Page 8 of 9
                                                                                                 98




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com UST 21
                                     Cincinnati· -· Columbus· -· Dayton
Case 1:18-bk-12585
         In Re: SuzanneDoc
                       Bair 51-21 Filed 05/09/19 Entered 05/09/19 19:02:26             Desc
                                                                                        Suzanne Bair
                                 UST 21 Page 9 of 9
                                                                                                 99




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com UST 21
                                     Cincinnati· -· Columbus· -· Dayton
